UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8‑K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 9, 2010 BARRETT BUSINESS SERVICES, INC. (Exact name of registrant as specified in charter) Maryland (State or other jurisdiction of incorporation) 0-21886 (SEC File Number) 52-0812977 (IRS Employer Identification No.) 8100 N.E. Parkway Drive, Suite 200 Vancouver, Washington (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (360) 828-0700 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On February 9, 2010, Barrett Business Services, Inc. (the "Company"), issued a news release announcing its financial results for the fourth quarter and fiscal year ended December 31, 2009, and limited financial guidance for the first quarter ending March 31, 2010. A copy of the news release is furnished as Exhibit 99.1 to this report and incorporated by reference. Item 7.01. Regulation FD Disclosure. On February 9, 2010, the Company issued a news release announcing that its board of directors declared a regular quarterly cash dividend of $0.08 per share. The dividend is payable on March12, 2010, to all stockholders of record as of February 26, 2010. The news release announcing the dividend declaration is furnished as Exhibit 99.1 to this report and incorporated by reference. Item 9.01. Financial Statements and Exhibits. (d) Exhibits: The following exhibit is furnished with this Form 8-K: 99.1 News Release dated February 9, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. BARRETT BUSINESS SERVICES, INC. Dated: February 9, 2010 By: /s/ James D. Miller James D. Miller Vice President-Finance, Treasurer and Secretary
